Citation Nr: 1631129	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include schizophrenia, major depressive disorder (MDD), and anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active naval service from February 1980 to August 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

This case was previously before the Board in December 2014, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  The Veteran has asserted that he has a psychiatric disability that is related to his active service.  Specifically, the Veteran has reported that his alcohol abuse in service was an attempt to self-medicate the symptoms of a psychiatric disability.

Service treatment records (STRs) show the Veteran reported a long history of drinking prior to entering service.  Specifically, a May 1980 record notes that the Veteran reported that he first had alcohol when he was six or seven years old, that he had his first alcohol-related car accident when he was 15 years old, that he lost at least three jobs due to his drinking, and that he had four instances of blacking out.

VA Medical Center treatment records from October 2011 noted that the Veteran had a longstanding history of depressive symptoms, stretching back to childhood, which had worsened over the years.

In the December 2014 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of any currently present psychiatric disabilities.  A review of the record shows that the Veteran was afforded the directed examination in June 2015.  At that time, the VA examiner diagnosed dysthymia versus MDD, recurrent.  The examiner noted that the Veteran had a history of childhood posttraumatic stress disorder (PTSD) and noted that the Veteran also had schizotypal traits.  The examiner opined that the Veteran's persistent depressive disorder (dysthymia) was not etiologically related to his active service, to include his treatment for alcohol abuse therein, and was not aggravated by service.  In this regard, the examiner noted that there was clear and convincing evidence from mental health treatment records to indicate that the Veteran had experienced a chronic, low level of depression since childhood.  Further, the examiner noted that the Veteran was never diagnosed with, or treated for, a mental health disability while in active service (apart from alcohol abuse), and he did not receive mental health treatment until 1990, nearly a decade following his separation from active service.  

The Board finds that the June 2015 VA opinion is incomplete.  In this regard, the Board notes that the evidence of record suggests that the Veteran's depression and alcohol dependence pre-existed his active service.  However, the July 2015 VA examiner failed to make a finding as to whether the Veteran had a disability that clearly and unmistakably existed prior to service and if so, whether that disability clearly and unmistakably was not aggravated by service.  The VA examiner's conclusions that there was clear and convincing evidence that the Veteran's depression pre-existed service, and that his persistent depressive disorder was not aggravated by his military service because he was not treated or diagnosed during service are not sufficient to meet the burden of proof required in this case.  Further, the fact that the Veteran was not treated or diagnosed for depressive disorder during service is not dispositive evidence, and cannot be used alone, to conclude that he did not have a psychiatric disability during service.  As the opinion is incomplete, it is not adequate to serve as the basis of a denial of entitlement to service connection.  

Therefore, the Board finds that the development conducted does not adequately comply with the directives of the December 2014 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that the Veteran's claims file should be returned to the VA Medical Center for an addendum opinion.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, return the claims file to the examiner who performed the June 2015 VA psychiatric examination for a complete review of the claims file and an addendum opinion.  

Based on a complete review of the record, to include a copy of this remand and the June 2015 VA psychiatric examination report, the examiner should identify all diagnoses of psychiatric disabilities, to include schizophrenia, MDD, and anxiety disorder.  Once all diagnoses have been identified, the examiner should provide the following opinions:  
	
	a) Did the Veteran have a psychiatric disability that 	clearly and unmistakably existed prior to his active 	service?  If so, was any such pre-existing disability 	clearly and unmistakably not aggravated by active 	service?  

	b) With regard to any diagnosed psychiatric disability 	not found to clearly and unmistakably exist prior to 	the Veteran's active service, the examiner should 	opine as to whether there is a 50 percent or better 	probability that the disability is etiologically related to 	his active service, to include his documented 	substance abuse therein.   

In forming the requested opinions, the examiner should consider that the Veteran's lay testimony alone is not a sufficient basis to determine that he clearly and unmistakably had a psychiatric disability that pre-existed entrance to active service.  Further, the lack of medical treatment or diagnosis of a psychiatric disability during service alone is not a sufficient basis to determine that a psychiatric disability was clearly and unmistakably not aggravated during active service.  

The rationale for all opinions expressed must be provided.  

If the June 2015 VA examiner is not available, the claims file should be provided to another examiner with sufficient expertise to provide the requested medical opinions and supporting rationale.  Another VA psychiatric examination should only be performed if deemed necessary by the examiner providing the requested opinions.

3. Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development found to be warranted.  

4. Then, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



